Case 8:19-cv-00919-MAD-CFH Document 35-3 Filed 11/15/19 Page 1 of 4




                   EXHIBIT 
886Case 8:19-cv-00919-MAD-CFH       Document 35-3 Filed 11/15/19 Page 2 of 4


Direct       Community Bank NA                     Date 6/14/19            Page       1
Inquiries to: Pennsylvania Region                  Primary Account
             67 Salem Avenue                       Enclosures
             Carbondale, PA 18407
Telephone:    (570)282-9390




               APRIL M KELLY
               CHARLES J KELLY




                                 Checking Accounts
Carefree Checking                            Check Safekeeping
Account Number                               Statement Dates   5/17/19 thru    6/16/19
Previous Balance                   198.59-   Days in the statement period           31
   10 Deposits/Credits           3,003.77    Average Ledger                      77.77-
   29 Checks/Debits              2,766.60    Average Collected                   77.77-
Service Charge                       2.00
Interest Paid                         .00
Ending Balance                      36.58



                                                          Total For            Total
                                                        This Period     Year-to-Date


 Overdraft item fees                                        $210.00        $1,155.00


 Return item fees                                                $.00             $.00


___________________________________________________________________________________

                              Service Charge Summary
Date      Description                                      Amount


___________________________________________________________________________________

Date   Description                              Credits/Debits                 Balance




                                                                          886
887Case 8:19-cv-00919-MAD-CFH       Document 35-3 Filed 11/15/19 Page 3 of 4


Direct       Community Bank NA                     Date 6/14/19           Page       2
Inquiries to: Pennsylvania Region                  Primary Account
             67 Salem Avenue                       Enclosures
             Carbondale, PA 18407
Telephone:    (570)282-9390


       APRIL M KELLY
       CHARLES J KELLY




Carefree Checking                                    (Continued)

Date   Description                              Credits/Debits                 Balance




                                                                          887
888Case 8:19-cv-00919-MAD-CFH       Document 35-3 Filed 11/15/19 Page 4 of 4


Direct       Community Bank NA                     Date 6/14/19           Page       3
Inquiries to: Pennsylvania Region                  Primary Account
             67 Salem Avenue                       Enclosures
             Carbondale, PA 18407
Telephone:    (570)282-9390


       APRIL M KELLY
       CHARLES J KELLY




Carefree Checking                                    (Continued)

Date   Description                              Credits/Debits                 Balance




 6/03 DBT CRD 0931 05/31/19 22764612                    126.12-                57.59-
          DTV*DIRECTV
          800-347-3288 CA C#1076
 6/03 Paid Item Fee                                      35.00-                92.59-




                                                                          888
